The sitting is open.
The next item is the debate on the annual report of the Court of Auditors for 2003.
The first person to speak will be the President of the Court of Auditors, Mr Fabra Vallés, whom we welcome to this House.
. Mr President, ladies and gentlemen, Commissioners, on 15 November 2004, I presented the European Court of Auditors' Annual Report for 2003 to the Committee on Budgetary Control.
I was able on that occasion to provide a detailed account of the findings and conclusions contained in our report. Today I should like to focus my presentation on the Court's findings in three areas: the statement of assurance, budgetary management and the process of reform of the Commission.
Chapter 1 of the Court's Report contains the Statement of Assurance – the DAS – which is published in the Official Journal together with the Community's consolidated accounts.
As in the previous financial year, the Statement of Assurance is based on four pillars, which are the result of changes in the methodology employed by the Court in order to make the results of its work more solid. The four pillars are the following: firstly, the quality of the EU institutions' and the Member States' control systems; secondly, an examination of a sample of commitments and payments for each area of expenditure; thirdly, the annual declarations of the Directors-General of the Commission; and, fourthly, examining the work of other auditors.
As a result of this auditing work, the Court believes that the consolidated annual accounts for 2003 presented by the Commission were drawn up in accordance with the Financial Regulation. The accounts accurately reflect the revenue and expenditure for the financial year, and the financial situation of the Union, the sole exception being the recording of the transactions relating to the sundry debtors item.
As in previous years, the Court points out that, in 2003, the Commission's accounting system was unable to guarantee that all of its assets had been correctly recorded. The plan which the Commission adopted in 2002 to modernise its accounts is due to take effect in 2005. In the Court's view, the full implementation of all of the new rules and accounting plans will require a considerable effort on the part of the bodies whose accounts are to be consolidated.
As regards the legality and regularity of the transactions and as far as revenue, commitments and administrative expenditure are concerned, the Court believes that the underlying transactions are legal and regular.
As regards the other Chapters of the budget, the Court's observations concern general shortcomings in the supervisory systems and controls for the management of EU funds.
In the Chapter on agriculture, payments were again affected by material errors. In the field of structural measures, weaknesses in the Member States' management and control systems have persisted.
In the Chapters on internal policies, external actions and pre-accession expenditure, errors affecting the legality and regularity of the transactions have also been detected.
For this reason, and in spite of the considerable efforts made by the European Institutions in recent years, the European Court of Auditors recommends that a greater effort should be made as regards the management and control systems in these areas.
The Court stresses once again that the areas of shared, indirect or decentralised management are the ones where most errors continue to appear and that it is in these areas that a greater effort needs to be made.
In this regard, Court Opinion No 2/2004 on the single audit model, to which I shall refer later in greater detail, is a concrete proposal to improve the control systems which could in turn help to improve the management of EU funds in the Member States.
I shall now refer to the comments on budgetary management. The total payments budget in the financial year 2003 was EUR 98 000 million; payments amounting to EUR 90 500 million were made, that is, an increase of approximately 6% when compared with the financial year 2002.
The budget surplus fell considerably, from EUR 15 000 million in 2001 to EUR 7 000 million in 2002 and EUR 5 500 million in 2003. Despite this improvement, the Court believes that the budget surplus is still high and is indicative of systematic problems which must be resolved by improving the budget estimate.
The main cause of the surplus is still the difference between estimated and actual expenditure. The Court points out that it would not be realistic to expect the budget to be implemented in full given that 80% of the EU budget is managed on a joint or decentralised basis and depends on the Member States for implementation.
Nevertheless, in the financial year 2003 the rate of implementation for payments was 92%, which is a considerable improvement when compared with the figure of 86% for the previous financial year.
As regards the budgetary management of the European Development Funds, we note that efforts have been made, with the revised form of the report on financial management, to improve the quality of information about the management for the financial year.
The Commission has made a considerable effort to reduce the volume of outstanding commitments. Furthermore, the implementation of payments has been affected by a shortfall in financial resources: EUR 270 million. In order to round off its report, the Commission should ensure that it reflects the costs of managing the European Development Funds.
I shall end my presentation with a few words about the state of the administrative reform launched by the Commission in 2000.
In February 2004 the Commission published a report on the degree of implementation of the actions proposed in the White Paper on reform. The Court of Auditors recognises that the Commission has made progress with the new control framework but believes that the results are still not satisfactory as regards the implementation of the system.
In the Court's view, in the case of eight of the actions that had theoretically been completed by the end of 2003, including those relating to the minimum standards for internal control or the internal audit capability within each Directorate-General, the degree of implementation is still not satisfactory.
For this reason, the Court feels that in spite of the progress made the implementation of the Commission's internal control standards still cannot be considered sufficient to provide reasonable assurances as to the legality and regularity of the transactions. The Court urges the Commission to complete the task of implementing the new internal control system, especially in the areas of shared management, risk analysis and debt recovery.
Lastly, it should not be forgotten that the Commission's reform is based on the principle of responsible management, the rendering of accounts and the evaluation of results. To this end, in the financial year 2003 the European Commission presented, for the first time, an analysis of the reliability of its supervisory and control systems with regard to the legality and regularity of the underlying transactions. In this way, the Commission assumed management responsibility for the EU budget, as required by Article 274 of the EC Treaty.
The Commission reports that it is still unable to make an unconditional declaration in one key area of its management, the Structural Funds, a situation confirmed by the Court of Auditors' observations.
In other areas of management, the Commission relies on the declarations of the Directors-General, 21 of which contained reservations. These reservations limit the guarantees offered by the Directors-General in their declarations.
The Court also believes that the Commission's efforts and the progress it is making will not be sufficient unless they are also accompanied by an improvement in the audits of EU funds which are carried out by the various authorities responsible for managing the funds at national level. The European Court of Auditors addressed this theme in its Opinion No 2/2004, published last April, on the feasibility of introducing a single audit model, to which I referred at the beginning of my speech. This Opinion was delivered at the request of the European Parliament.
The purpose of the single audit model is to develop, within the European Union, an efficient and effective internal control framework guaranteeing the reliability of the findings and enabling them to be used by all parties taking part in control activities. This is a field in which the European institutions and the Member States, in cooperation with the national audit institutions, can work together very closely to develop a legal framework for improving the audit of EU funds.
Before I conclude my speech, I should like to depart from our agenda if I may. As you are aware, my term as President of the Court ends in January 2005. I will therefore have completed the three-year period which began with the presentation in the COCOBU of the Court’s work programme for 2002. During these three years, I have worked to promote and maintain the best possible working relationship with the European Parliament, principally through cooperation with its Committee on Budgetary Control. We have promoted more effective communication, exchanges of information and greater cooperation between our institutions. I believe that the overall result is positive and that every day the Court provides the Parliament with independent and professional assistance of ever-higher quality. This can only be achieved if the independence and roles of our respective institutions are respected.
In addition, the Court has undertaken an internal reform of its organisation and structure in order to make the institution more effective in the performance of its duties and to make a Court of 25 Members more flexible and efficient. The aim of this reform, which is a direct consequence of enlargement and of the Treaty of Nice, has been to ensure that the Court operates effectively within its legal framework.
At the same time, the Court has worked with the Audit Institutions of the new Member States to prepare them for their important role in providing liaison for the Court's audits in their respective States. These and other technical and human-resources measures will help us to continue to improve our work in an enlarged Europe. Today I believe that we can celebrate the achievement of these objectives.
This concludes my presentation. Many thanks, ladies and gentlemen, for your kind attention. [Thank you very much]
Before giving the floor to the representative of the Commission, on behalf of which Mr Kallas will speak, I would like to thank the President of the Court of Auditors on behalf of the European Parliament for the work he has done over recent years.
We may have the pleasure of seeing him here again, since he may be transferred to other similar duties, but if not, this would be his last appearance and I do not want to miss this opportunity to tell him that it has been a pleasure for this Parliament to work with him and with the institution he presides over, which is of crucial importance to this Parliament when carrying out its control duties. Thank you very much, Mr Fabra.
Mr Kallas has the floor on behalf of the Commission.
– Mr President, Mr Fabra Vallés, members of the European Court of Auditors, ladies and gentlemen. Let me first of all thank Mr Fabra Vallés for his speech and say once more that I am very satisfied with the fair and balanced manner in which the Court of Auditors has presented its annual report. I would like to assure the Court and this Parliament that the Commission will give its full attention to the findings and recommendations of the Court.
Now, though, let me address what I believe to be the most essential political aspect of the whole process. This essential political question has to do with the negative background to the positive statement of assurance, the so-called DAS. This stems from the fact that for the tenth year running, the Court of Auditors has felt unable to issue a fully positive statement of assurance.
This so-called anniversary was greatly relished by the Euro-sceptic press – and some politicians – who used the negative statement of assurance to present distorted and disproportionate claims about the handling of EU funds in general. The situation stayed relatively quiet this year, but only because the Eurosceptic press was too busy dealing with the delay in the investiture of the Barroso Commission. However, regardless of how distorted the information may be, and the measures we may take to state our case, year after year this negative perception continues to affect public opinion, referenda, and pan-European cooperation.
This inevitably provokes the questions: ‘Who is to blame for the fact that the European Court of Auditors’ statements of assurance have been negative for a whole decade?’ and ‘What should we do about it?’
If we asked the Commission whose fault it was, their simple answer would be to put the blame on the Member States for poor implementation of the payment system, and on the methodology applied.
If we were to ask the Council, it would be easy for them to blame the Commission, who, under Article 274 of the Treaty, clearly hold responsibility for the implementation of the EU budget.
If we asked the Court of Auditors, they would emphasise their limited human resources and the magnitude of the task. From time to time, they do acknowledge the progress made by the Commission, but since the Treaty does not give them much room for manoeuvre in their approach, the result is a negative statement of assurance. But what, ladies and gentlemen, would the answer of the European Parliament be? On the one hand, Parliament wanted to approve the budget, but on the other hand, the impression has been left that it has taken the negative statement of assurance into account. It is difficult to achieve a balance in such a situation.
I am glad that Mr Fazakas is Chairman of the Committee on Budgetary Control this year, and that Mr Wynn is the discharge rapporteur, with whom we agree on the seriousness of the situation. This means that we can afford to be ambitious. We should all aim higher than just the discharge of the budget.
All four institutions should work together to formulate a joint plan of action for achieving a positive statement of assurance in the near future. This question needs to be resolved, and the Commission is prepared do its part.
Let me briefly comment on the discussions in the Committee on Budgetary Control. I welcome the timing, format and approach chosen by Parliament this year. In the committee discussions held since last week, substantial questions have been raised attempting to clarify certain essential unresolved issues. In my opinion, this type of approach will enable us to improve the quality of our dialogue.
I was glad to see that one of the key issues considered by the committee was the question of how we might achieve a positive statement of assurance on the payments side in the future. A positive statement of assurance should mean that the discharge authority is sufficiently confident that the supervisory and control authorities are aware of expenditure, and that they minimise the risk of irregularities at a reasonable administrative cost.
Despite what the Treaty states, the Commission is not in a position to achieve this on its own. We need greater coordination of auditing and budgetary control processes by the Commission, the Member States and the Court of Auditors. The minimisation of risks requires much more effective supervision and control measures, which in turn means filling in the gaps in the audit, and the elimination of any overlaps.
For payments by Member States, for instance, this means that the Member States would have to issue credible audit certificates that the Commission, which has overall responsibility, can rely on.
Needless to say, the Member States have not been particularly keen to take on this extra responsibility. And perhaps we have failed to motivate Member States sufficiently to take more than a seasonal interest in budgetary discharge issues.
When the Court of Auditors presented its report to the Economic and Financial Affairs Council last week, my main message to the council was that the discharge is not simply a bilateral affair between the Commission and Parliament. We should try to find more ways and opportunities to remind the Member States of this. Hopefully Parliament and the debate today will help to make progress on this issue.
As for the Commission, we will play our part in this. For us, one of the most important challenges is the accounting system. In this regard, I would like to stress that the Commission has made good progress in modernising the accounting system and converting to the accrual accounting method. When the new system is in place in 2005, the Commission will be far ahead of most public administrations in the European Union.
Mr President, Mr Fabra Vallés, members of the Court of Auditors, ladies and gentlemen, I have not used the time allotted to me to list all the measures taken by the Commission that have been welcomed in the Court of Auditors’ report.
Let me simply note that we are of course pleased with the positive statement of assurance that the Court of Auditors has given on the reliability of the accounts. We are pleased that the improvements in this year’s presentation of the accounts have been acknowledged. And we certainly appreciate the unconditional positive statement of assurance that the Court of Auditors has given in respect to its own resources, commitment appropriations and administrative expenditure.
Now I have the opportunity to return the compliment: the fact that the European Union’s financial management has significantly improved on all levels, guaranteeing EU citizens greatly improved cost-effectiveness, is to a large extent due to the Court of Auditors’ reports. I would like to thank Mr Fabra Vallés most sincerely for the invaluable contribution of the Court. The 2003 budget discharge procedure has begun. I want to conclude by repeating that all institutions have both an interest and a responsibility in taking an active part in the process ahead. My colleagues and I in the Commission are keen to discuss with you how we can attain the best result, and the best way to assess it. I believe this is in all our interests.
Thank you.
. Mr President, it is unfortunate that a report of this importance has been overshadowed by other events such as the election of the new Commission, when we should all attach great importance to how the European Union is using taxpayers’ money in the implementation of its budget.
I am pleased that this year’s report points to improvements in the use of the EU budget and there have been steps forward in strengthening financial control. However, as the Commissioner mentioned, we feel increasingly frustrated about the negative statement of assurance. The report also points to continued shortcomings, particularly in the case of agriculture and structural measures, where EU money is spent jointly or directly by the Member States themselves.
Coming from a new Member State, I am particularly shocked to learn that a significant amount of money that is allocated to different Member States is regularly left unused. This should send a clear message to national public administrations, particularly in the new Member States, that unless they put their house in order they seriously risk being unable to absorb EU funds, which is certainly not good news.
In the light of the new financial perspectives, the continued mismatch between amounts that are budgeted and amounts that are actually spent should also tell us that we can hardly expect to increase the EU budget and increase funding allocations if we are unable to use the money that we already have.
The PPE-DEGroup will definitely continue to press for a use of the EU budget that is efficient, effective and respectful of the highest standards of integrity. We want taxpayers to feel that their money is being put to good use by the European Union and most importantly that they are getting good value for money.
To this end, I feel that we are on the right track but we still have a long way to go. I call on the new Commissioner, whom I congratulate on his appointment, to lead the way.
.  In the name of the Committee on Budgetary Control, I would like to express my gratitude that on 15 November we were able to hold our plenary session in parallel with the hearings of the Barroso Commission. The 2003 Annual Report of the European Court of Auditors was presented at this session. This is one of the most important functions of the European Parliament, and it marked the beginning of the discharge procedure. President Fabra Vallés offered a comprehensive evaluation for the fiscal year 2003. I would like to express our appreciation for the Court of Auditors’ fair, professional and balanced report.
As you know, our committee introduced the reform of the discharge procedure this year. The complicated, impersonal written queries have been replaced by oral hearings of the commissioners, thus creating open, vibrant and meaningful floors for discussion. A fruitful dialogue has developed between Parliament, the Commission and the Court of Auditors. I would like to thank the Commission’s, and especially Mr Sim Kallas’ positive attitude and cooperative approach. In conclusion, the integration of the European Court of Auditors in the discharge procedure and the emphasis on the role of the rapporteur was overall well-received, as Mr Terence Wynn will talk about later in detail.
.  Mr President, I should like to start by thanking Mr Fabra Vallés for the way in which, over the past three years, he has always been willing to enter into an open dialogue with Parliament. In addition, I should like to wish Commissioner Kallas much success in his new role; I hope for his sake that the European Court of Auditors will be issuing a positive Statement of Assurance at the end of this term.
The elections will be fresh in most of our minds, and as Commissioner Kallas pointed out in his introduction, one of the main criticisms we always heard was that after ten years, the Commission still has not managed to obtain a positive Statement of Assurance from the Court of Auditors. That is grist to the eurosceptics’ mill. We must devote every effort to getting that Statement. However, the Court of Auditors should indicate more clearly what exactly the Commission has to do in order for it to be supplied. What are the criteria? Every year, I read that things are improving, but I never know by how much. What are the concrete measures that should be taken? Parliament has made a few suggestions in the past, including an increase in the financial corrections. What exactly was the impact of this? Did the Court of Auditors ever analyse it?
Last year, we specified in the resolution that if it were to transpire that money in a certain sector was still being used inappropriately, the Commission would have to suspend payment of advances. In the Commission’s response to the Court of Auditors’ remarks, it is stated that this is actually done on a regular basis. What was the precise impact of this? Was it useful? And how do things stand as regards cooperation between the European Court of Auditors and the national courts of auditors? Do national courts of auditors apply the same criteria for the Statement of Assurance as does the European Court of Auditors? Is it not possible for a Member State, at the end of each budget year, to sign a statement that all spending is ? If that subsequently does not appear to be the case, can the Commission not penalise that country for having taken us for a ride? Those are all concrete measures that could be taken. Could the Court of Auditors analyse this in more detail? I do believe it is important for us to know what we are working towards.
Yesterday, we held a debate on the new financial perspectives. Most countries say that they need more money than the 1% demanded by some Member States. How is this justifiable if it appears, year after year, that the money is not spent properly? The arguments in favour of receiving more money do then tend to lose some of their potency, and so I think that the European Court of Auditors has its work cut out.
I was also surprised to read about item 0.6 of the General Introduction to the Annual Report 2003. It states that the increase in outstanding commitments has never been as high. By the end of 2003, the commitments amounted to five years’ worth of payments. That is incredibly high. In other words, we could go on for five years without entering into any new commitments. Am I wrong in thinking that this five-year period simply continues to run?
I therefore think that a great deal needs to be done. It is unacceptable for us not to have a Statement of Assurance over a period of two or three years. The Commission must set clear criteria, which the European Court of Auditors must verify, while also indicating to what extent the self-imposed goals have been achieved.
, .  Mr President, Commissioner, members of the Court of Auditors, ladies and gentlemen, I should first of all like to wish Mr Fabra Vallés well in his further career. We have always had a good working relationship and I wanted to say that here.
I should also like to welcome Commissioner Kallas. I gather that this is his first debate in the plenary and I should like to give him a pat on the back straight away by way of encouragement. I am delighted that Commissioner Kallas has read the letter by the Committee on Budgetary Control and by individual Members, including Mr Bonde and Mr Van Buitenen, and has, as requested, deferred the dismissal of Martha Andreasen for a while, in order to set aside some time for listening and seeing whether that dismissal is really justified.
Mr Fabra Vallés, I listened with great interest to your contribution and, like Mr Mulder and many other Members of this House, I have to say that we get the same story every year. Errors are being made on a massive scale, as we also noticed following the reading of the OLAF report which was published last week. I think that there is, overall, a problem in the follow-up and in that respect, I should like to ask the Court of Auditors specifically to pinpoint legislation and regulations that promote fraud. It may be that the Court of Auditors, in conjunction with Parliament, will have to draw up a timeframe for changing legislation of that kind. The Commission should then respond to these kinds of questions as a whole.
Once again, I note that the Council is not present, and in my view, it is a disgrace that, year upon year, one of the two branches of the budgetary authority fails to assess and properly monitor the discharge procedure. Similarly, the documents relating to the discharge that we receive from the Council are always embarrassingly insubstantial and do not in fact amount to much. I would therefore like to propose that the Council be asked, from now on, when the Court of Auditors has criticisms to make with regard to aspects of policy areas, to have the individual specialist councils respond to them, so that we can ensure that the discharge procedure of giving discharge by mutual agreement runs more adequately.
. Mr President, my comments on the Court of Auditors’ annual report for 2003 regrettably echo my thoughts last year. Little has changed: accounts are not signed off and something like 94% of the data are deemed unacceptable, either unsafe or riddled with error. More than half the Commission’s directors-general signed their declarations with reservations. This is the EU saying ‘I have not got a clue’. It all sounds too familiar.
Well, so it should. This has been happening for ten long years. In my country any company that submitted one set of unsafe accounts would be dealt with very firmly, but the EU has got away with it – as I have said – for no less than ten years. The great tragedy is that this decade-long saga of corruption and mismanagement is funded by the poor old taxpayers.
There can be no greater testimony to the impotence of this institution than the fact that such a scandal has been allowed to go on for so long. Yet Marta Andreasen was sacked for telling the truth and Parliament adopted a resolution requiring the Secretary-General and President of the Committee of the Regions to present their apologies to an internal auditor for the harassment that he had endured, but this was not forthcoming. It goes on and on.
This report attempts to shift the blame for the unholy mess on to the Member States, but we should be under no illusions about where the blame really lies. The European Commission is the exclusive custodian of the monies paid into the European Union by the Member States and it alone holds the power to withhold payments if it observes any form of wrongdoing. Instead the Commission has simply sat on its hands and looked the other way for ten long years.
But of course it is not only in this place that people should hold their heads in shame. Mr Blair and his colleagues back in Britain should be holding their heads for continuing to pour taxpayers’ money into the European Union at the rate of GBP 1.5 million per hour when they know full well what a mess the whole thing is. The British Government has an obligation to spend taxpayers’ money wisely. It is singularly failing in this operation.
Does this situation not bother anybody? It certainly bothers me and it bothers my party. We look for some changes in the future.
Mr President, the Court of Auditors is a charade: the misappropriation of public funds starts with its paymasters, and that is why it is impossible for the Court to be effective. The few honest, experienced and professional accountants ever allowed near the heart of the Commission’s treasury function have all spoken out about institutionalised malpractice. The accounting system is not secure, changes in the financial records are untraceable, and the new system will be little better. The new regulations which are supposed to strengthen controls actually increase the risk of fraud. The Court and OLAF focus on problems after public funds leave here, and that takes the heat off the Commission, which is where the real problems lie. Why else has the treasury not been subject to an independent audit for more than 14 years? It is a scandal!
Mr President, for the tenth year running, as we have heard, the Court of Auditors has been unable to give a positive statement of assurance on the annual accounts of the European Union. As Conservatives we believe that this is a deplorable state of affairs and share the views of those who wanted to see the flaws in the financial system fully corrected by now. I suspect that in previous years there has been a lack of real priority, even though a Commission was dismissed as a result of some of these problems.
I welcome Mr Kallas, our new Commissioner, in his first appearance. If I remember correctly, he said at his hearing that he will make sure there is zero tolerance in cases of mismanagement and fraud. It is not enough simply to pay lip service to that.
Unlike the previous two speakers, who are here simply to be destructive and critical, we as Conservatives would like to see three priorities over the next five years. The first relates to the accounting system. We have to recognise that significant failings have occurred, but, as the Commissioner and the President of the Court have said, we have a new system coming in. We welcome this important step but we will be monitoring it very carefully to see exactly what it is going to deliver.
Secondly, on the question of whistleblowers, we have often received information – for example in the case of Eurostat – but the information was not followed up. We must have a system that allows people to come forward and say exactly what is going on.
Last and most important is the question of shared management. I and others thank the President of the Court for his excellent work, because he has focused on the real problem that the European Union faces. It is not so much a question of fraud and corruption but of being able to know where the monies go: whether it is audit certificates from the Member States or whether it happens to be an internal control system, as the President has suggested. We need to be able to ensure that in future we have a positive assessment of the statement of assurance – the DAS. We also need to ensure that we bring the Member States into the system and make the national administrations responsible, so that European monies are fully and properly accounted for.
Mr President, ten years ago I was the rapporteur for the discharge and ten years ago I made the statement that we will never have a positive statement of assurance – DAS. I said that because, regardless of the failings within the Commission or whatever was wrong as regards irregularities, we could see quite clearly ten years ago that there were two incompatible systems: the system being used by the Court to do its audit and the system being used by the Commission in the way it functioned.
Changes have taken place over the last ten years. The Court has changed its methodology – it has moved to the four-pillar system – and the Commission has had the Kinnock reforms, but I still remain convinced that, even from 1 January next year with the new financial regulations and the new accounting systems, we will still not see a positive DAS because of the way things are organised. I would like to address one comment to Mr Titford. In your own country the Department of Social Security has failed to get clearance of its accounts for the last 14 years. The American federal budget has failed to get any clearance of its accounts for the last six years. This is not a unique organisation and it would have helped, Mr Titford, if you had actually taken part in the hearings we held – all six of them. At least Mr Mote turned up on some occasions and put some questions, but then again Mr Mote is an independent UK Independent, not a UK Independent as Mr Titford is.
But anyway, back to my script. What we have is the Commission saying that it uses the clearance of accounts because that is what it says in the financial regulation. That is how it controls such things as agricultural expenditure. So its attitude is that they can recover the funds – why does the Court of Auditors not include that in the DAS? A point worth making is that when the clearance of accounts is used the money is actually recovered from the Member States. It is not recovered from the farmers or receiving organisations, which means that national taxpayers foot the bill for any irregularities or fraud.
Then the Court says that to recover is good, but we should have a system where you do not need to recover. The system should be better. Well that is quite understandable. So the Commission then says: yes, but to do what the Court actually wants will cost so much money that it simply will not be cost-effective. That I can also understand.
I will be looking at a variety of conclusions from the Committee on Budgetary Control’s six hearings with the Commissioners and the Court. It is obvious to anyone that one of the main problems is that of shared management. As one of the Members of the Court said in the hearings, it is not a problem of control, it is not a problem of audit, it is a problem of management. So I am beginning to think that we need a system which makes the authorising bodies in the Member States responsible for giving assurance on legality and regularity.
It seems strange that in a shared management system only half of the partnership needs to be responsible. That will mean changes to legislation and it will mean the cooperation of the Council and the Member States. From the Court’s point of view I have yet to be convinced that two of the four pillars as mentioned by Mr Fabra Vallés are reliable.
I have real concerns about the amount of transactions inspected and I also question the extent to which other auditors’ work is used. We need a regular activity report on the work done with national audits to be sure that the four pillars give a transparent DAS. There will also be the perennial request from Parliament that the Court should sectionalise its DAS so that the budgetary authority knows exactly where the problems lie.
We are in a situation that sees a set of rules from the Court that can never be met by the Commission within reasonable costs no matter what it does, compared with the benefits to be gained. I am not trying to bend the rules, I am trying to make them fit. I am asking the Court to try to establish a set of rules that can be played by. Imagine Barcelona playing Manchester United in the European Cup Final. There is a crowd of 70 000 and all eyes are on the pitch and on the players. The whole of Europe is looking at this. On comes the referee, he walks to the centre spot and he places at the feet of Wayne Rooney not a football, but a rugby ball. As the players try to point out the problems that they may have with an oval ball, he says never mind the ball, get on with the game!
That, quite frankly, is the attitude that the Court has towards efforts to change the system. It is never mind the ball, get on with the game. However, let us be clear: this analogy does not mean that the Commission or the Member States should be seen as the elites of public administration.
I have a final point. Thankfully I am on the temporary committee for the new financial perspectives. We should not agree a new financial perspective until we have resolved this problem of reliability and accountability from the Member States.
Mr President, firstly I wish to thank the Court of Auditors, and, in particular, its President, Mr Fabra Vallés, for its annual report and for presenting it here in this plenary. The financial statements show weaknesses in the EU’s administration. There are problems in particular with structural measures. Last year a total of EUR 8.3 billion remained unspent. In the middle of the year, payments were reduced by EUR 5 billion, but all the same the statements still show a figure of EUR 3.1 billion for under-utilisation. All in all, the total for unused budgeted payment appropriations for the period 2000-2003 is EUR 34 billion. The consequence of this is that outstanding commitments have grown to EUR 69.3 billion, which means that to pay the arrears we will need the equivalent of appropriations for two years in full.
The administration of structural policy warrants a thorough re-evaluation when the new regulations are drafted. Another problem is illicit payments paid out of agricultural expenditure, which between 1971 and last year amounted to EUR 3.1 billion. In future we should embark upon a system where unwarranted payments can be directly withheld from aid paid to a Member State the following year and the amount clawed back can remain in that Member State’s account.
The financial statements and annual auditors’ report that have now been presented are the first to be based on the new Financial Regulation. They are therefore very important for the future. The statement of assurance contained in the report once again gives cause for concern. For the tenth time in succession now the statement is less than wholesome and it does not give any assurance that the Commission’s expenditure with regard to payments is altogether legal and proper. This makes it hard to control the situation. If the Commission has not gone about its business totally legally and properly, the basic assumption should be that it ought to resign. It should have resigned in every one of the last ten years. Legality and proper conduct are the basis of all administration. Only Mr Santer’s Commission resigned, however, and the reasons for that were more political than legal.
Any assessment of discharge should be based on what is right, as seen from the human point of view. The question arises as to whether the accounts and administration have been attended to in the same way a careful man would attend to his own finances. The nature of the errors made is also a decisive factor. Is it a question here of a difference of opinion regarding interpretation, carelessness, a clear administrative error or intentional fraud? The statement of assurance gives no clear answer regarding the nature of the errors. Something will have to be done about improving administration and auditing work in the future. That is why I agree with the rapporteur for the discharge, Mr Wynn, when he calls for the system to be improved. Yesterday Mr Nicolaï, representing the country to hold the Presidency, also agreed with this.
Mr President, the annual report of the Court of Auditors is a mainly competent and convincing analysis of the European Communities’ accounts. As all of us in this House can see, it is however in itself a scandal that this is now the tenth time that the Court of Auditors has not been able to deliver a Statement of Assurance.
It should be noted that it is not, of course, the Court of Auditors’ job to try to discover fraud and other crimes. That is OLAF’s task and, moreover, there are plenty of such scandals throughout the range of EU activities. Members of the European Parliament and EU officials talk openly of scandals that have never been made public knowledge or given rise to legal action, despite the fact that many people are well aware of them.
We find that the Court of Auditors cannot approve transactions concerning agricultural policy, structural policy, aid and pre-accession aid. These are far and away the dominant transactions in terms of sums of money, meaning that by far the largest portion of these payments cannot be monitored by citizens.
This also means that the EU should not go in for paying out money to countries and organisations whose task it then is to spend the money according to the wishes of the EU authorities. It will probably never be possible to monitor such an arrangement. There really are no reasons for carrying on these activities that cannot be supervised in areas such as agriculture, structural policy and aid.
There are reasons for helping poor EU countries, but such help should be given by means of non-earmarked transfers. Aid to non-EU countries should not be channelled via EU authorities but via UN bodies or else be given directly by the Member States.
Mr President, anyone who follows this debate without coming to the conclusion that this is the ideal time to consider some fundamental issues must have kept his hands very firmly over his ears.
As an institution, a Court of Auditors ought always to be one of the public’s closest allies. Consider the way the Court of Auditors works these days, and ask yourself whether it can at all be guaranteed that it will be. What has been going on over the past few years? Even now, I remember the massive headlines that the Court of Auditors’ report prompted in 1992. Today, though, people say it is all ‘just the same old thing again’.
Does our making appointments to 25 important positions within the Court of Auditors represent progress for it or for the European Union, and, if so, what qualitative improvements are there going to be? What I expect of you, Mr Fabra Vallés, is that you now think about what you are doing in the light of what has been said so far, and then I expect us to get stuck in to this debate on matters of principle.
Mr President, when I say that the Court of Auditors’ Annual Report is a sound tool for Parliament, that is also a compliment to its outgoing President. Before I go into the report in more detail, though, I have two political comments to make.
Both the Group of the Alliance of Liberals and Democrats for Europe and the Socialist Group in the European Parliament have commented on agricultural policy. I will not deny that things may go wrong from time to time where payments are concerned, but it could never be the intention that the industry should suffer when the Commission or a Member State fails to do things properly and according to the rules. The way it is implemented can never be a reason for re-opening an attack on European agricultural policy with its high standards on food safety, the environment and animal welfare.
I should like to home in on one specific point in the report, namely the EU’s animal disease policy. The Court of Auditors is right in saying that the abolition of the non-vaccination policy in the early 90s was based on assumptions. Those assumptions have changed dramatically. The number of slaughterhouses has fallen drastically and the number of cattle transported has grown exponentially. As far back as 1998, the FAO warned the Commission of the implications of this and of the possible spread of animal diseases. I notice that the Commission has done virtually nothing with these warnings. Under pressure from the interim FMD committee, legislation in the field of FMD was changed to some extent, but still not in compliance with the recommendations of the FAO or the OIE – the International Office for infectious animal diseases. This is where a far more dynamic approach on the part of the Commission really would do justice to the Court of Auditors’ report.
There are three things that the Commission should tackle. First of all, it needs to ensure that the non-vaccination policy is reviewed and that vaccination becomes the norm, which is also laid down worldwide in line with the OIE’s requirements. Secondly, it has to be implemented in a uniform way in each Member State. Thirdly, the whole to-do about European regulations, including with regard to the payment of slaughter premiums, should never again stand in the way of this policy’s implementation.
Mr President, I would like to start by expressing my congratulations to the Court of Auditors on this report. Their reports in the past have been more feeble than this one, which I regard as an important and good one, particularly as we are about to negotiate a Financial Perspective. The Commission bears a great deal of responsibility in this respect. It is simply not on that we should end up getting stick from the finance ministers of those very countries that are not implementing the Structural Funds, when we have been shovelling over EUR 100 billion in that direction in particular. This, Commissioner, is where we have to change the objectives for the Financial Perspective.
The same is the case when we see, yet again, where the major shortcomings and the frauds are to be found. Here I am thinking of the whole area of export refunds for agricultural produce. The ball is now in the Commission’s court. For as long as we have policies like this in the European Union, we will carry on seeing headlines slating European policy. The lesson this report can teach us is that these policies need to be abandoned.
A further point to which I would like to draw attention is the fact that we set up pre-accession aid for the ten new Member States. Until these countries acceded, we were seeing 15% of it taken up. Today I have heard from the Commissioner with responsibility for SAPARD that funds are flowing out of it at a marvellous rate, even though it is an instrument for use before accession rather than after it. There will be more enlargements; indeed, they are already imminent. Let us learn a lesson from this one. This is the Commission’s responsibility, and this is where things can be speeded up a bit. If they are, this report will turn out to be a great success. The people at the Court of Auditors are not historians, nor are we in this House. We want to draw positive conclusions from the points of criticism made by the Court of Auditors.
Mr President, as it does every year, the European Court of Auditors emphasises the serious problems, the manifest errors and the instances of fraud where management of the Budget is concerned, particularly in the areas of the common agricultural policy and of the Structural Funds.
Each year, the European Parliament and the Member States take note of these factors, and nothing changes. Nothing changes because Europe has become a huge bureaucratic machine in which no one is really responsible any longer, a conclusion also reached through the analysis in the Independent Experts’ Report that led to the resignation of the Santer Commission in 1999.
What is more, OLAF has neither the means nor the will to monitor proper use of Community funds, and the Member States tend to protect nationals of theirs who are suspected of fraud.
In short, it is time that the Member States, which are the main contributors to the Community Budget, monitored the funds appropriated to them and checked that they were being properly administered, severely penalising offenders including those guilty of fraud. Otherwise, we shall receive the same report from the Court of Auditors every year, denouncing the same evils, but to absolutely no practical effect.
I address you today as a delegate from a country, which, owing to its historic experience, is unequivocally committed to the project of a joint Europe. After the Second World War, Churchill, when talking about Eastern Europe, made the comment on the Eastern European countries – exactly those who have just rejoined Europe – that they had been swallowed by The Soviet Union and after the meal comes the digestion period. Let me reconsider this thought of digestion, namely the so-called pre-accession funds, that allow these states to participate in European processes as soon and as efficiently as possible.
Let me point out that the Court of Auditors’ report is very sincere regarding pre-accession funds. Its examination method is clear, and therefore indicative of the future as well, as it can be used to examine the same funds in later years. Its observations are correct, and as my colleague, Mr Bösch said, the pre-accession funds provided very little if any help at all to the ten new Member States. For example, three years after the establishment of the Special Accession Programme for Agriculture and Rural Development, 14.8% of the funds had been allocated. The report also observed that the authorities of the candidate countries overcomplicated conditions for these funds. In conclusion, the Court of Auditors are helping political decision-making and the feedback process with its report.
Mr President, I too would like to thank Mr Fabra Vallés today for this three years as President of the Court of Auditors, for the consolidated professionalism of the Court, the invigoration of its activities and the credibility of its reports and opinions, which are so useful and fundamental to the work of the European Parliament and of its Members.
Nevertheless, as a new Member of Parliament, I must express my disappointment and consternation, because this year once again – and listening to the honourable Members who have been here much longer, their disappointment is even greater – the presentation of the annual report is a frustrating exercise; all the efforts and progress made by the various institutions, and ultimately by the Commission at the request of the European Parliament, are still not enough to achieve a positive statement of assurance. There have been more reservations than progress, and the citizens are still receiving bad news about irregularities and unsatisfactory situations.
I also believe that ten years is a long time, enough time, and that at this time when we are beginning the negotiation of new financial perspectives, in an enlarged Europe of 25, which is soon to be 27, it is extremely urgent that we reach a compromise amongst the institutions, so that shared responsibilities can finally be clarified and we can thereby prevent the increasing danger of renationalisation, those sirens’ songs from people who, discouraged by the annual bad news about the accounts, believe the solution is to reduce the Union’s budgets and return to less Community formulae, with less solidarity and less cohesion.
I find it unacceptable, ladies and gentlemen, to see Eurosceptics and renationalisers exploiting the report of the Court of Auditors and our inability to achieve a positive statement of assurance to attack the very heart of the European Union, its economic and social cohesion and its future policies. I would, therefore, appeal to the Commission – to Mr Kallas, who on this first day has shown great will – and to the Court of Auditors – to Mr Fabra Vallés, with his experience – to ensure that we find an innovative route, a firm institutional commitment with the European Parliament – naturally – which leads us to a positive statement which provides the European citizens with the guarantee that their contribution to European integration is properly planned and properly spent and contributes to the added value we all seek.
Mr President, firstly, I should like to thank Mr Fabra Vallés and the Court of Auditors. As a new MEP, I have to say that the report made very exciting reading. Even though the language of the Court of Auditors is polite, the criticism is devastating. I am amazed that the inadequacies were so great, and I think that ten years without a positive auditors’ report is unambiguous in its implications.
For me, the most notable inadequacies probably lie in what is most fundamental, specifically the accounting system. We cannot accept anything less than that these problems be tackled without delay.
I should like right now, however, to focus upon something really quite different. In recent days, two important issues have been debated here in plenary: this auditors’ report and the issue of the EU’s financial perspectives. I think it is high time that these two issues were linked together.
The auditors’ report contains important and fundamental criticism of which account must be taken in planning for the future. Having read the report, it is obvious that, in many areas, the EU does not have the opportunity to spend allocated money in a sensible way; yet, despite this, most people appear to argue in favour of more money. In the same way, the Court of Auditors shows that limited use is made of EU money in many areas; nonetheless, it is in precisely those areas that many wish to invest more money.
In those areas in which there is a great need for reforms and in which there are many problems, the latter are not solved through our appropriating more money. For precisely that reason, I should really like to address not merely the Commission but, specifically, the Members of this House and others, and call upon all those who wish seriously to debate the issue of the financial perspectives, or the EU’s economic future, actually to read this auditors’ report and to take its contents very seriously indeed. There is a very great deal that is of fundamental importance in the report and that will pass the EU by if no account is taken of it.
Mr President, I, too, should like to praise the work carried out by the Court of Auditors over the past few years and to mention, in particular, that its annual report for 2003 states that the services of the Commission, and in particular OLAF, did not follow up various cases of fraud involving the Community’s agriculture budget. This is indeed the most worrying aspect of this situation, all the more so given that the most significant case that we debated in this House during the last legislature was that of , which began in October 1999 when OLAF was alerted by the Italian police to fraud, the cost of which to the Community budget was put by the Italian police at EUR 100 million.
It was with the greatest surprise that I heard this newly installed Commission say in November 2004 that there was no firm allegation of any loss to the Community budget. This is utterly incredible and demonstrates the seriousness of this unresolved problem of large-scale fraud in the large-scale food industry in Europe, as I have said countless times in this House. It is this problem, more than any minor formal irregularity, to which I should like to draw the attention of this House, of the Commission and, especially, of Mr Kallas, who is attending this debate with us.
Mr President, yet again we are presented with a Court of Auditors’ report that questions the reliability of the Commission’s accounting practices and the accounts themselves for the tenth year in a row. The Court indicates that nearly 95% of the EU budget has serious problems with regard to accountability and effective spending. Two years ago Marta Andreasen, the Commission’s chief accountant, raised many problems regarding the EU’s accounts. Instead of listening to her and acting on her advice, the Commission briefed against her, suspended her from her job and then, two weeks before the old Commission retired, fired her.
People in Europe are sceptical about many EU issues but their biggest worry is the fact that the European Union is unable to have properly signed-off, audited accounts. This situation cannot continue, because it will bring the European Union into more and more disrepute. It is imperative that the new Commission act immediately to restore the confidence of the general public.
As a member of Parliament’s Temporary Committee on Foot and Mouth Disease, I now wish to focus on the Court’s special report on the 2001 crisis. The Court’s report points out the UK Government’s many failures during FMD. There were no provisions to handle a serious outbreak of disease and there were no proper financial controls to manage the outbreak. The Court also identified many major problems over animal movements. The three-day delay by the government in banning animal movements allowed the disease to spread rapidly, resulting in double the number of animals being slaughtered. The lack of financial control by the UK Government resulted in the EU Commission disqualifying nearly two thirds of Britain’s claim and some GBP 948 million of emergency EU funds. This has led to the UK taxpayer losing some GBP 600 million.
The Court of Auditors’ special report on foot and mouth has highlighted yet again the need for a full public inquiry to be held in the United Kingdom into the FMD outbreak of 2001.
– The debate is closed.
– The next item is the Commission statement on the situation in Colombia.
.  Mr President, ladies and gentlemen, let me say at the outset that Colombia matters to us, being a country in which a number of the European Union’s interests are involved, ranging from trade and investment to such issues as the production of and trade in drugs, criminal networks, terrorism, migratory flows and the regional dimension of the conflict that is going on there. More than anything else, though, values that we share with our Colombian friends are involved, such as respect for human rights, the rule of law and also the alleviation of poverty and sustainable economic development.
So I thank you for affording me the opportunity to set out my assessment of the situation in Colombia and the policies that we want to adopt with respect to it. I will be discussing the strategic objective of our actions and the fundamental principles and instruments that underpin them, which we are applying with this objective in mind. The ongoing grave violations of human rights and the fact that the security situation is still very difficult for many Colombians naturally cause us grave disquiet and demand our full solidarity, above all with the Colombian people.
Our strategic objective is, then, the achievement of lasting peace and support for the Colombians to that end. Our strategy as a whole with regard to Colombia has the quest for a peaceful solution as its cornerstone. To this conflict there will be no purely military solution, and so it is important that we seek ways of coming to peaceful agreement even with illegally armed groupings, provided that they are willing to enter into real negotiations towards a peace treaty. In this light, the Commission attaches a great deal of importance to the good offices of the Secretary-General of the United Nations, particularly in regard to his dealings with the illegal armed groups in Colombia. The current involvement of the Organisation of American States in the ‘Mission of support for the peace process in Colombia’and the Mexican Government’s mediation between the Colombian Government and the both represent very valuable contributions. All the illegal armed groups must put an end to hostilities; they have also been required to demonstrate their willingness to at last embark on the peace process by immediately and unconditionally releasing all hostages and all other persons held by them.
We in the European Union must consider how we can provide funding to support the peace negotiations as soon as a comprehensive strategy for dealing with the armed groups is in place. We are convinced that Colombia’s vibrant civil society, too, plays a vital part in these peace negotiations by engaging in ongoing dialogue with the Colombian Government and with the international community.
Our aim in the shorter term is to secure compliance with the undertakings given at the 2003 London Conference by the international community and the Colombian Government. While we must hold to our commitments as regards financial aid, the Colombian Government must also abide by those it has made, particularly those relating to respect for human rights, which it made to the United Nations High Commissioner responsible for these matters.
The meeting called by the Colombian Government for 3 and 4 February 2005 will present a very good opportunity both to reiterate the international community’s solidarity with the Colombian people and to issue a reminder regarding the undertakings that have been given.
Our strategy with regard to Colombia is based, then, on three fundamental principles: firstly the promotion of respect for human rights and fundamental freedoms, which goes hand in hand with monitoring of the human rights situation. The second is that of good governance, which involves our giving support to the Colombian Government, particularly in its efforts to build up the rule of law. Thirdly, of course, there is sustainable development, especially the development of social cohesion, which was also discussed at the May summit in Guadalajara.
The European Union and the Commission are deploying all the foreign policy instruments available to them in order to achieve these objectives. One of these is that of active diplomacy, whereby we support the international peace process. Another important instrument is the extremely favourable trade arrangements for Colombian exports, by which I mean the proposal we have put forward for the General System of Preferences, which will enable trade preferences for Colombia’s exports to be maintained, and which also of course benefits sustainable economic development. The third instrument is development aid.
Consideration of Community aid as such, whereby the EU Member States provide bilateral aid, reveals that the Commission really has discharged its obligations. I believe we can take pride in having in fact done more than we undertook to do. At the end of the current programming period, we will be able to go further, and, at the 2001 donors’ conference, we announced EUR 140 million for Colombia for the 2001 – 2006 period, the largest sum that we spend on any one country in Latin America. By the end of 2003 we had already committed EUR 136 million, and I am persuaded that we will, between 2004 and 2006, have allocated all these amounts, which are in fact substantially in excess of what had been promised.
There are a number of priorities that we seek to achieve by means of this Community aid, which is administered by Colombia itself. One is the strengthening of institutions, especially in the justice system and where the rule of law is concerned;this is very important. Secondly, we seek to support the peace process through what are termed ‘peace laboratories’, which are comprehensive programmes for integrated local development, intended primarily to complement peace initiatives at the local level. Finally, as I have already said, we seek to defend human rights and provide humanitarian aid, particularly for the victims of expulsions. It is thanks to the reforms to the administration of Community aid set in motion by my predecessor Chris Patten that net payments have increased to an enormous degree, reaching almost EUR 30 million as early as 2003.
I have attempted to set out what underlies a good policy for Colombia. I believe that we must continue down this road, and you can rely on the Commission to do so in future too.
. Mr President, it is clear that the human rights situation in Colombia is far from perfect, and it is also clear that the European Parliament must contribute to the cause of peace and to promoting human rights and the recommendations of the United Nations Commission on Human Rights. These recommendations are often addressed not just to the Colombian Government, but also to the armed parties, such as the paramilitaries, the FARC and the ELN; organisations which appear on the European Union’s list of terrorist organisations.
It is in fact the FARC who have been responsible for more than 6 000 kidnaps and more than 300 murders over recent years and also for anti-personnel mines, which regrettably kill an average of two people every day in Colombia, of which 40% are civilians; and of that 40%, half are children.
President Uribe has implemented a democratic security policy which has promoted a whole series of improvements. Over recent years, there has been a 26% reduction in kidnaps, and the murder rate is the lowest for 18 years, but very many mayors are being threatened.
We must not forget that President Uribe has been one of the few Heads of State to come to this Parliament, to appear in plenary and who, furthermore, has appeared before the committee in order hold a frank dialogue with Members on the human rights situation in his country. This dialogue has been continued by the Vice-President, who comes every year to speak with non-governmental organisations and to inform them of the progress being made by the Government in this field.
Mr President, I would like to say that only through ignorance and bad faith could we fail to recognise the progress made over recent years as a result of the Colombian Government’s policy. It is clear that our Parliament must support the cause of human rights, that the Government can and must do more, but it is also clear that the perpetrators of extortion, of murder, of blackmail and those who are producing the victims are the terrorist organisations – the FARC and the ELN – and we must be relentless in our pursuit of these organisations, who are the real perpetrators of wilful violations of human rights in that country.
.  Mr President, I am very pleased that Mrs Ferrero-Waldner is currently here on behalf of the Commission. Parliament had an excellent relationship with Mrs Ferrero-Waldner when she was President-in-Office of the Council, and I am sure that will be maintained over the next five years. I am also very impressed with her presentation of the situation in Colombia. Colombia is probably one of the most visually stunning countries in the whole world, a beautiful country with fantastic wealth and wonderful people who are friendly and charming.
Having said that, Colombia does have a problem: institutionalised violence. The street violence and the confrontations between the guerrillas and drug-traffickers are symptomatic of an incredibly unjust system and of the massive inequalities in the country. Consequently, even if we put an end to guerrilla activities and drug-trafficking, violence would still re-emerge unless we resolve these problems. I believe that the Commissioner has given us a clear, objective, detailed and very constructive approach. It is not a case of addressing just one of the problems. Clearly there can be no peace if the violence continues, but equally there can be no peace unless we solve the underlying problems.
I believe that the Commissioner has indicated the best path to follow, since it addresses all elements: human rights, security, development and, above all, social progress. Any government policy would need to include all these elements, and the Commission and European Union as a whole should enable the Colombian authorities and any other influential organisation to help the country move forward.
Unquestionably, terrorist and guerrilla organisations have committed acts of terrorism, but let us not forget that many left-wing trade union leaders in Colombia have been assassinated by paramilitary organisations. Often we do not know whether these organisations are linked to the government. I therefore feel that the Commissioner’s approach is the right one, and we should work to implement that approach so as to assist the Colombian people.
Commissioner, Mr President, ladies and gentlemen, how do we stand in terms of promoting peace in Colombia? The previous legislature had criticised what was known as the ‘Colombia Plan’ and had proposed far-reaching social reforms. The Commission, the Council and Parliament had declared themselves ready to play the role of facilitators in the negotiations, initiated by President Pastrana, between the government and the guerrillas. The obstacles faced by this declaration were, firstly, the abandonment of this policy by the Colombian authorities and, secondly, the FARC’s scandalous practice of taking hostages, illustrated by the case of Ingrid Betancourt. The field has therefore been abandoned to the extremists on both sides: on the one hand, the FARC and, on the other hand, President Uribe’s administration which, by proposing to put civilians into uniform and to accord immunity and funding to the paramilitaries, has dangerously jeopardised the constitutional state.
What, then, is to be done? There is only one solution left to us: to support civil society’s efforts to promote peace, as expressed for example through the Civil Society Permanent Assembly for Peace. Let us remember that this form of coordination had resulted in the collection of ten million signatures for peace. The Assembly now proposes a broad humanitarian agreement involving, for example, exchanges of prisoners but, above all, respect by the two sides for international humanitarian law. From this point of view, I approve the statement by Commissioner Ferrero-Waldner. We call upon the Colombian Government to respect the constitutional state and humanitarian law. We expect the guerrillas to release the hostages as a sign of their desire to return to the negotiating table. We shall fund the peace laboratories and the support for civil society in Colombia. The best way in which Europe can help promote peace in Colombia is to support initiatives of this type and the local authorities in Colombia that follow these up.
. – Mr President, although I partly welcome what the Commissioner has said in this Chamber, I believe the various issues need to be examined more carefully.
The first issue, as far as Colombia is concerned, is the policy begun by President Uribe. Only a few months ago, a respected US weekly, , put a photograph of the Colombian president on its cover and claimed that when President Alvaro Uribe was at the US Defence Department in 1991, before he was president, he had links with the Medellín drug cartel and was a friend of Pablo Escobar.
As if that were not enough, President Uribe’s policy in recent years has consisted exclusively in encouraging the paramilitary forces, so much so that a few months ago he invited the paramilitary leaders to Parliament, demonstrating that he is only prepared to talk to one side in this war. Even the relatives of Ingrid Betancourt have claimed that it is President Uribe who is opposed to any humanitarian exchange. In recent years the national security policy has focused on arbitrary mass detentions, the criminalisation of social conflict, massacres of trade unionists and violations of human rights.
We believe that the European Union should not declare its neutrality in this context but should rather encourage the search for a political solution to the conflict and the cessation of military hostilities, which President Uribe is currently promoting. We should make every effort to achieve compliance with the London Declaration of July 2003 and the recommendation made by the United Nations High Commissioner for Human Rights in March 1994: let us remember that it is in fact the Colombian Government that has failed to keep to the agreements.
Lastly, with regard to international and European cooperation, it should be noted that peace laboratory funds all too often end up in areas totally controlled by the paramilitaries. I believe the Commission and the Council should bear this in mind to a greater extent.
Mr President, regrettably terrorists from Northern Ireland have helped destabilise Colombia. In 2001 a top IRA bomb-maker called Monaghan and two others were captured in Colombia while imparting terrorist expertise to the drug-funded Marxist guerrillas of FARC. Their mission on that occasion was to perfect a fuel airbomb with specialist equipment provided by the IRA. In two earlier visits organised by Sinn Féin's representative in Cuba, the IRA had already passed on to FARC its skill in making car bombs and mortars. Car bombs and mortars identical to those used by the IRA have since been used regularly by FARC. In return for its deadly expertise, Sinn Féin-IRA received six million dollars and the people of Colombia received mass murder and destruction.
Finally, for me the Colombia adventure illustrates just how far Sinn Féin has to travel before it could be considered fit for government in any part of Ireland.
Mr President, Álvaro Uribe was elected two and a half years ago.
In that time, nothing has been easy, but the vast majority of Colombians – the vast majority, according to the figures – consider that the situation in the country is now better than it was two years ago. So it is no surprise that support for the Uribe administration is now greater than when he was elected, with a programme whose main objectives are to combat terrorism and bring peace to the country.
Some of the figures are encouraging. Public order has improved, although Colombia remains an insecure country. The number of terrorist attacks and hostage-takings has fallen, although attacks and hostage-taking still happen in Colombia. Drug production and exports have decreased, although Colombia is still a leading player in international drug-trafficking.
Whatever people say, there has been no serious decline in human rights in Colombia. It is the terrorists who take hostages and demand money who are contravening human rights and international humanitarian laws: not those who refuse to give in to the hostage-takers’ blackmail.
Nothing has been easy and a lot remains to be done. At the moment, in the midst of controversy, the Colombian Government is trying to advance negotiations with the AUC paramilitaries. In view of the acknowledged difficulties of this process, the European Union should take a much more active role by exerting pressure on the parties involved and ensuring that victims’ rights are respected.
We work closely with Colombia, but we can do more at this particularly sensitive time, by supporting the Organization of American States with its broad and clear mandate in Colombia. This includes financing programmes to monitor the ceasefire, to provide legal assistance for the victims and socio-economic projects for demobilised guerrillas and their victims, facilitating the reintegration of combatants and creating mechanisms to prevent revenge killings.
Indeed, a great deal remains to be done, and we in the European Union should and can help.
Commissioner, we cannot stay on the sidelines in this particularly sensitive period for reasons of political correctness.
– Mr President, I am grateful to the Commissioner for her report even though I believe we need to find the courage to establish some figures that tell us what is really happening in Colombia. I direct this particularly to Mr Salafranca Sánchez-Neyra, who accuses anyone who does not acknowledge that Colombia has made progress in respect for and quality of human rights in recent years of bad faith.
I should like to recall something that Amnesty International wrote only a few months ago, when it pointed out that Colombia is the country where trade unionists run a greater risk than anywhere else in the world: 500 have been killed in the last four years. The High Commissioner for Refugees reminds us that there are three million displaced persons inside the country and that 300 000 people have been forced to flee abroad.
In this war of everybody against everybody else – I repeat: everybody against everybody else – everybody is to blame, including the guerrilla groups, of course, but also the armed forces, who in collaboration with the paramilitary groups – I am just saying what the international human rights agencies have told us – are directly involved in the killings, the torture and the intimidation carried out against human rights workers, trade unionists and local community leaders, who are summarily labelled as guerrillas or sympathisers.
The government’s strategy in this situation seems dangerously short-sighted. An agreement has been reached only with the paramilitaries: the agreement – forgive and forget. New paramilitary groups have been formed: 150 000 peasant soldiers under direct army and police control.
We believe a less short-sighted approach is needed in addressing the problem of Colombia and that we should also consider what has happened in recent years to the : USD 500 000 has gone straight into the pockets of a raft of US contractors. The , Mr President, has been excellent business for a large number of US companies but much less so for Colombia, which continues to be torn apart by repression and war.
I shall conclude by asking the Commissioner, Parliament and our institutions to take a very careful and objective approach when giving support to the peace process in Colombia: in this process and in these negotiations the country cannot do without the involvement of all sides in the conflict – all sides, not just the paramilitaries.
Mr President, Commissioner Ferrero-Waldner, there is no doubt that after forty years of armed conflict, Colombia is still seriously lacking in peace and social justice. Nevertheless, the Uribe Government is still advocating an essentially military approach, whilst at the same time refusing to recognise the existence of an armed conflict with political roots. The European Union can do much more to promote peace in Colombia.
First of all, the European Union can demand that the Colombian Government comply with the annual recommendations on human rights issued by the Union’s Office in Bogota, as a precondition for Community aid.
Secondly, European Union aid should be used to put an end to paramilitarism, which entails going far beyond simple disarmament, and going on to tackle the political and social elements underlying that paramilitarism.
Thirdly, the European Union must clearly support and facilitate exploratory talks, political negotiations, and peace treaties between all parties, including the ELN and FARC. This, in turn, demands a response from those same stakeholders, such as freeing the thousands of hostages.
Fourthly, the European Union must also promote humanitarian agreements in the spirit of the Geneva Convention, as proposed by the Permanent Assembly of Civil Society.
– Mr President, we express our solidarity with the people of Colombia and with everyone fighting against the barbaric Uribe regime, which has financial, political and military support from the United States of America and which, using the army and paramilitary organisations, is murdering trade unionists and sowing violence and terror among the people of Columbia. This policy is being used to serve the interests of the oligarchy of Columbia, while the situation of the people is deteriorating constantly.
Political parties, trade union organisations of workers, farmers, intellectual women, young people and the church and resistance movements are fighting against this regime. The conflict in Columbia is therefore political, economic and social, and anyone putting forward arguments about terrorism and all the rest is seeking to conceal the political problem and give this barbaric regime an alibi. If there is to be conciliation in Columbia, a political solution needs to be found and it can only be found through negotiations which require:
One: the creation of conditions of security, so that all sides can sit around the negotiating table.
Two: FARC needs to be removed from the list of terrorist organisations. Besides, the regime itself recognises that it is a political/military organisation.
Three: a first step could be to apply international humanitarian law, with the exchange of prisoners and detainees by the regime. This position is accepted by everyone except the government.
Four: no detainees should be extradited to the United States of America.
Five: social life and action should be decriminalised and anyone charged with political crimes by the army or the police should be punished.
Six: assistance and support for paramilitary organisations should cease.
Seven: all interference in the internal affairs of Colombia by the United States of America should stop. The 'Colombia' plan, renamed the 'Andean Regional Initiative', which prepares for general intervention in Colombia, should be denounced.
These positions are accepted by everyone except the barbaric Uribe Government and the United States of America.
Mr President, sadly the reality in Colombia is that terrorism is fed by hostage-taking and blackmail. Probably many people are unaware, or do not want to know, that in addition to the former presidential candidate, Ingrid Betancourt, over 3 000 Colombians are currently being held hostage by guerrillas in shocking, inhuman conditions in the jungle. I question whether this is the best way to fight for social justice.
Not long ago, various MEPs from the previous Parliament welcomed President Uribe by leaving the Chamber in protest at the lack of democracy in Colombia. They were probably unaware – or did not want to know – that Mr Uribe had just won outright in the first round of the presidential elections: a feat unprecedented in Colombia’s history.
Many people may also be unaware, or choose not to know, that the FARC, ELN and AUC are organisations which appear on the European Union’s list of terrorist organisations. Ignorance can be the only reason why an NGO from an EU Member State has just committed the crime of financing a terrorist organisation by providing USD 8 500 to the FARC.
The Uribe Government has begun dialogue with those paramilitary forces who are willing to disarm, with the only demand being that they lay down their weapons. The government has been criticised a great deal for doing so. The case of the FARC is different, however. Whilst they refuse to disarm, negotiations are not an option, and also whilst their ‘cleared area’ is not recognised: an area in which they continue to commit crimes. Let us not forget that five years ago President Pastrana sought to negotiate; but there was never any social support for the FARC, in a society weighed down by pain and the blood of loved ones.
In the mean time, via one of the most well-known NGOs, one part of the international community is committed to criticising the country’s legitimate democratic government. This influences and even sways many of us.
Lastly, I would like to remind you of Spain’s history. We only began to defeat the terrorism operating in Spain when the European Union started to treat it as something that had implications for all Europeans. The same applies in the case of Colombia.
Mr President, first of all I would like to mention the role of Parliament and thank it for the efforts it made to guarantee the Peace II Programme for Northern Ireland, which was negotiated with the Council through conciliation in the last few days. The European Union and indeed this Parliament are playing an important role in guaranteeing peace in parts of Europe.
It has been said that 500 trade unionists have been murdered over the last four years. Two hundred and fifty of those have been killed since President Uribe was elected as president, fifty of them in the last nine months.
If we are going to deal with this situation in a serious way we have to insist that the Colombian Government act as all governments are expected to act: within the law – not just national law, but international law. There is clearly a failure on the part of President Uribe and his government to do that.
I am concerned that the Commission is now talking about no ‘purely military’ solution, having talked previously about no solution without a negotiated settlement. I presume that is still the position. It worries me that it says ‘no purely military solution’. If we are going to accept that the Colombian Government has a right to use military force in certain circumstances, we have to insist that it act within the rule of law, particularly within the rule of international law, that human rights be protected and that trade unionists in particular be able to operate free from the threat of assassination.
Mr President, I asked for the floor on the basis of Rule 145 of the Rules of Procedure on personal comments. In my intervention, I said that the FARC guerrillas had taken 6 000 people hostage over the last few years: politicians, civilians, and soldiers, many of whom are sick, are being held hostage in the jungle in sub-human conditions and experiencing great suffering and deprivation.
I said that the FARC guerrillas were holding a lot of hostages and I am in a good position to know this, because when President Pastrana sat down to negotiate, I met Mr Marulanda together with other MEPs to appeal for the release of certain European Union hostages. I am sure everyone is aware of these facts, and my comment was that ignorance and bad faith would be the only reasons for not taking these facts into account.
Mr President, in my speech, I called on the government to assume its responsibilities, saying it could do more, and better, even though it has already done a great deal. This in turn would shift the burden of proof back onto those who are demanding ransoms, taking hostages and blackmailing Colombian society.
– I should like to thank the speakers and the Commissioner for participating in this debate.
The debate is closed.
The vote will take place at 11.00 a.m.
.  Whilst historic and hopeful changes are taking place in Venezuela, Brazil, Argentina, Uruguay, and in various other places in that continent and around the world, the situation in Colombia, by contrast, is becoming increasingly violently reactionary.
The connection between institutions operating under a cloak of democracy, paramilitary organisations and supergrasses – informers – has created and strengthened a repressive and violent network.
All manner of ploys are used. The pretexts of terrorism and drug trafficking are used to attack the people’s movement and to demolish areas that are suspected of being areas of the resistance, or areas supporting the resistance, to fascist infiltration.
At the heart of this struggle, in which Colombia is a leading player, are the social question and the country’s location. Progressive labour legislation has in recent years been subject to brutal attacks; being at the forefront of the social struggle, the Communists have borne the brunt of those attacks; one military operation has followed another without success; developments in neighbouring countries have meant that the task of policing and making the region a buffer has taken on greater urgency.
When so much is said by so many people about human rights, we should be paying much closer attention to the issue of Colombia, with condemnation, solidarity and combat, rather than the meddling, the military activity and the intervention with which the USA is always threatening the region, under the moniker of ‘The Colombia Plan’.
Mr President, in accordance with Rule 168(2) of the Rules of Procedure, I would ask, on my group’s behalf, for the vote to be postponed and the matter referred back to committee.
The reason for this lies in Rule 35 of the Rules of Procedure, which concerns verification of the legal basis. Article 18.3 of the Treaty specifically exempts passports and residence permits from the EU’s areas of competence. The proposed legal basis in Article 62 refers to standards and procedures Member States carry out checks, but not to competence in respect of passports.
I request a referral back to committee so that the Committee on Legal Affairs is given the opportunity to express its opinion on the legal basis for both this report and the report on residence permits that will be debated during the next part-session. We also demand an addition to the legal service’s opinion, since they themselves admit in paragraph 50 that they do not have sufficient competence to judge whether all the measures come within the framework for the legal basis.
What is more, the American Court of Auditors has written a report that sheds light upon the costs and the problems associated with biometric data, so I also question the effectiveness of the measure as such and wonder whether the Council has sufficiently investigated these matters.
.  Mr President, ladies and gentlemen, in my opinion as rapporteur, and in the opinion of the Committee on Civil Liberties, Justice and Home Affairs, there is no problem with the legal basis. There is, however, a political question, which is simply this: is Parliament in a position to notify the Council of its opinion on this subject? As far as we are concerned, what Parliament should say to the Council today is that, whilst we are in favour of strengthening passport and travel document security, we are also in favour of retaining strict clauses aimed at protecting personal data. This is what is in the report adopted in the Committee on Civil Liberties, Justice and Home Affairs and this is also what I call on all Members of this House to adopt today.
– Mr President, as chairman of the Committee on Civil Liberties, Justice and Home Affairs, I should simply like to provide some information. I am therefore expressing an opinion neither in favour nor against, although I personally am in agreement with the rapporteur. I wanted to point out that, if we were not to vote in favour of this report today, the Council would note Parliament’s lack of competence and would quite simply take the decision itself. Believing as I do that this is of relevance to the House, I was keen to point this out.
Mr President, I should like to comment briefly on two aspects, one relating to stylistic matters and the other to legal matters, and both concerning the first two lines of paragraph 11. I should like to read out these first two lines in the original English version, and then explain which changes I am proposing. The lines read as follows: ‘Calls on the Commission, the Council and the Member States in the event of the satisfactory outcome of the present situation to speed up the ratification of the Action Plan for Ukraine’. I propose that the word ‘event’ in the first line be replaced by the word ‘anticipation’, and that the word ‘ratification’ in the second line be replaced by the word ‘adoption’. After these amendments, the two lines would read as follows:
‘calls on the Commission, the Council and the Member States, in the event of a satisfactory outcome of the present situation, to speed up the ratification of the action plan for Ukraine,’
Mr President, there is some confusion here. It is actually the group of the Alliance of Liberals and Democrats for Europe that tabled this oral amendment in accordance with Rule 4. I shall read it out in English.
‘Calls on the government to refrain from exerting any pressure on the media, especially public media, so that the Ukrainian people receive objective and impartial information on the candidates and on the current political situation in the country’
Mr President, those of our fellow-Members who are currently with the delegation in Kiev simply asked for the deletion of Recital M, which reads:
‘Whereas announcements were made on 29 November by President Leonid Kuchma that he would support a new election,’
That is the only amendment to be moved orally. Everything else is already on the table.
(1)
(2)
. I voted in favour of the report by Mr Mulderbecause I feel that Structural Funds payments to Member States must be made as promptly as possible. Given the reality of budgetary execution, the need for the amendment before us is clear and therefore justified.
. The present amending budget, part of the Budgetary Conciliation of 25 November, provides for a EUR 3.7 million increase in payment appropriations for the Structural Funds, of which EUR 500 million covers additional own resources. We therefore voted in favour.
This goes to show that we were right. One year ago, we said that the level of appropriations for the Structural Funds was insufficient and that the Council’s obsession – with Parliament’s approval – with cutting appropriations, due to the constraints of the Stability and Growth Pact, would lead to an increase in the gap between authorisations and appropriations and would lead to problems in implementing the budget.
One expects that requests by the Member States in this area will increase in the final years of the current financial framework. All of the foundations must therefore be laid for the Structural Funds to be implemented in full, which is incompatible with Parliament’s acceptance of a level of payments for 2005 limited to 1% of Community GNI.
A further concern is the increased risk of cancelling authorisations on account of the application of the N+2 rule. This concern also led to the request to revoke the Stability and Growth Pact.
. I voted in favour of the report by Mr Gauzès (A6-0039/2004) on taxation of savings income in the form of interest payments (San Marino). The agreement that has been concluded will enable the adoption of measures equivalent to those to be applied by the EU to tax effectively savings income in the form of payments made in one State and intended for recipients residing in another State. This instrument should permit effective taxation, which is necessary to combat damaging tax competition and help improve the functioning of the single market. We appreciate the efforts made by the Republic of San Marino to establish fiscal transparency and genuine judicial cooperation, which enable fraud and money laundering to be combated. It should be pointed out, nonetheless, that the Republic of San Marino, which has chosen to base part of its prosperity on the development of financial services, must continue to respect the rules of the game and increase its cooperation in the fight against money laundering.
. We are aware of the pressure to award tax sovereignty – the ability to raise taxes – to the EU and we are firmly opposed to this, because sovereignty in this area is an essential element of a country’s sovereignty. We are similarly aware of the dangers of progressive tax harmonisation, the aim of which is gradually to move along the path towards a federal Europe. We would never oppose, however, greater tax coordination aimed at taxing the unbridled circulation of capital, at combating tax fraud and tax evasion, at putting an end to tax havens and at stopping money laundering.
The savings directive, which forms part of what is known as the Monti package, contributes, in spite of dangers and shortcomings, towards setting up a system in which the Member States’ tax administrations exchange information – including lifting banking secrecy – so that they can tax interest accrued in another Member State. Accordingly, the Council has authorised the Commission to negotiate agreements with Switzerland, the USA, Andorra, Liechtenstein, Monaco and San Marino under which those countries would adopt equivalent measures to prevent the flight of capital. We welcome these agreements, not, as the rapporteur claims, due to the internal market, but because coordination is required to tax capital and to combat tax havens, particularly when the bulk of the tax burden falls on employees. We feel, however, that the terms of the agreement do not ensure such a proposal.
. We are aware of the pressure to award tax sovereignty – the ability to raise taxes – to the EU and we are firmly opposed to this, because sovereignty in this area is an essential element of a country’s sovereignty. We are similarly aware of the dangers of progressive tax harmonisation, the aim of which is gradually to move along the path towards a federal Europe. We would never oppose, however, greater tax coordination aimed at taxing the unbridled circulation of capital, at combating tax fraud and tax evasion, at putting an end to tax havens and at stopping money laundering.
The savings directive, which forms part of what is known as the Monti package, contributes, in spite of dangers and shortcomings, towards setting up a system in which the Member States’ tax administrations exchange information – including lifting banking secrecy – so that they can tax interest accrued in another Member State. Accordingly, the Council has authorised the Commission to negotiate agreements with Switzerland, the USA, Andorra, Liechtenstein, Monaco and San Marino under which those countries would adopt equivalent measures to prevent the flight of capital. We welcome these agreements, not, as the rapporteur claims, due to the internal market, but because coordination is required to tax capital and to combat tax havens, particularly when the bulk of the tax burden falls on employees. We feel, however, that the terms of the agreement do not ensure such a proposal.
Mr President, I welcome the proposals in the Mastenbroek report. As cross-border traffic and abuse of content on the Internet grows, Europe needs to step up its efforts to protect children from harmful and offensive content. It needs to act on the explosion of Internet paedophilia websites. However, more needs to be done by Europe not only as regards reporting and closing down sites but also in assisting law enforcement agencies to track and prosecute offenders and to identify the victims.
I want to see the EU continuing its support for projects on identification of victims of Internet child abuse. Children who are the subject of abusing images carry their feelings of pain, guilt and suffering for the rest of their lives. Their images are on the net being traded by paedophiles on a daily basis. Out of a suspected 60 000 individuals portrayed in current abuse images, only 250 identifications have been recorded. New technologies, such as photo-messaging and digital cameras, make it easier for child abuse images to be produced and shared on the Internet. Let us hope that today’s report opens up new channels for action at EU level so that we can tackle and close down the criminal and offensive material and prevent the abuse of children.
. New technologies, such as the new opportunities presented by the Internet and by new online technologies, are developing at a dizzying rate. One downside of this, however, is that dangers and abuses in the way in which those technologies are used are emerging. Measures are therefore required to promote their safer use and to protect the end-user from unwanted content.
I therefore endorse this initiative aimed at adopting a multiannual Community Programme to promote the safer use of the Internet and new online technologies. It will intervene in areas such as content that is potentially harmful to children, content that is unwanted by the final user and illegal content such as child pornography.
It replaces the Safer Internet Action Plan (1998-2004), which successfully fostered a wide variety of initiatives promoting the best ways to benefit, safely, from the potential offered by the new media.
I also welcome the plan to set up new hotlines in all Member States, which must be quickly and effectively integrated into the current European hotline network, ensuring coverage and exchange of reports of the major types of illegal content of concern.
. We voted in favour of this report, as it focuses on an issue on which there is broad agreement. We endorse the objectives of combating improper Internet use, promoting safer Internet use, particularly by children, and combating illegal and unwanted Internet content, and we feel that even greater attention should be paid to this issue.
We welcome the proposals to set up a programme to finance and coordinate the fight against illegal content, with the focus on raising awareness amongst end-users, rather than policing; to finance and coordinate hotlines in EU countries and coordinate those hotlines with future Member States and third countries; to cut the funding awarded to private companies for developing filter software; and to increase the participation of NGOs in establishing self-regulation for Internet Service Providers, instead of establishing legal control procedures.
It is true that the Internet has developed in such a way as to enable us to move into new technological areas and to ‘navigate’ web pages, yet it is dominated by business interests and has been transformed into an enormous advertising outlet, which extends to the pornography industry and to illegal content such as child pornography and xenophobic and racist material. Measures must therefore be taken, whilst ensuring that fundamental rights and freedoms are not affected.
Following the ‘Safer Internet Action Plan (1998-2004)’,here we are, faced with a new programme: ‘Safer Internet Plus’. The difference consists of a few more restrictions upon freedom of expression and slightly more targeting of what is called racist content. Not only illegal content, but also ‘unwanted’ and ‘harmful’ content are prohibited. Filtering software, codes of conduct, self-regulation, the denunciation of others ... Long live censorship! We reject a document along these lines, for we are committed to freedom of expression and condemn documents that crush freedom. The law of Jean-Claude Gayssot, a Communist, is the prime example of such a document. Moreover, we would point out that the basis of the Internet is electronic mail and, contrary to certain totalitarians, we are committed to freedom of correspondence, even electronic correspondence. What must be condemned are barbaric, paedophile or violent forms of behaviour and their perpetrators and not the media they make use of. It is society, with its increasingly decayed morals, trivialising all sorts of deviant behaviour, that must be changed. It is our governments’ complacency regarding all these wayward tendencies that must be combated, rather than freedom of thought and the freedom to express oneself via the Internet or from other platforms. These freedoms are now flouted in France, and this in accordance with the dogma of political correctness.
. I welcome this report, stressing the importance of continued action needed to safeguard children from harmful and unwanted content that is being disseminated via the internet.
I applaud the report's recognition of the need to implement measures to encourage reporting of illegal content in addition to the assessment of the performance of filter technologies and the benchmarking of these technologies.
Furthermore, I would like to reaffirm the magnitude of the Commission working in close-cooperation with Member States as it will ensure that the implementation of the Programme is complementary to other relevant Community policies, most notably the Community research and technological development programmes and the Daphne, eContent and Modinis programmes.
. I voted in favour of the report by Mrs Mastenbroek (A6-0033/2004) on safer use of the Internet and new online technologies.
Internet penetration and use of new technologies such as mobile phones is still growing considerably in the Community. Alongside this, dangers, especially for children, and abuse of the technologies continue to exist and new dangers and abuses are emerging. In order to encourage the exploitation of the opportunities offered by the Internet and new online technologies, measures are also needed to promote their safer use and protect the end-user from unwanted content.
The new programme, Safer Internet Plus, contains a number of welcome proposals to drive forward existing programmes and to set up new programmes. The focus on the end-user is a more realistic approach and the concentration on raising awareness is the most positive aspect. Along with the rapporteur, we feel that the key issues for the programme should be transparency and the representation of all interested parties at all levels. We must also be proactive on all of the proposed action lines: fighting illegal content, tackling unwanted and harmful content, setting up the Safer Internet Forum and raising awareness among the general public.
Mr President, I should merely like to provide a short explanation with regard to the vote on the Coelho report, namely that in the final vote I wanted to vote against, but voted in favour. This does not alter the result in any way. Thank you.
. The Socialist group supported the above report when voted in LIBE committee on the 25th October 2004. The report, as voted in Committee, included the obligatory insertion of a digital photograph whilst leaving the option of a second biometric (a digital fingerprint) up to the Member States.
The PES position was carried in committee, a position which afforded necessary data protection and civil liberties protections (see amendments 5,7,8,9,10,11,12). Furthermore, the Socialist group supports the protections in article 2 and article 4 paragraphs 1, 2 and 3 of the Council position of 23rd November.
At the Justice and Home Affairs Council meeting end November 2004, it was decided that two biometrics would be obligatory (digital photo and fingerprint). The Council expressed its desire to take a final decision on this issue during its meeting of 3rd December 2004. The Council insists that the report be adopted by the EP during its December I plenary.
The PES group sees no gain for the European Parliament in challenging the Council to reconsult the Parliament on this report which falls under the consultation procedure. The PES group urges the Council to recognise the Parliament's good faith shown in respecting the Council's desired timetable on this report.
The Moderate delegation in the European Parliament has today voted in favour of the Coelho report because Parliament’s views of the document would considerably have improved the original proposal if Parliament had had the right of codecision.
We nonetheless wish to emphasise that we are doubtful about the proposal as such. There are large risks associated with the collection of people’s biometric characteristics. Personal privacy is threatened by the creation of large databases in connection with which data protection may, in the longer term, be difficult to maintain, particularly if there is little real opportunity to correct errors.
Moreover, it has not been adequately demonstrated that such measures do actually protect society against terrorism.
. The proposal before us from the Commission and the Council is a consequence and an integral part of the EU institutions’ current drift towards securitarianism. We therefore voted against it, and indeed this is a position that Parliament had already adopted in the previous legislature.
This measure forms part of a supranational dynamic to create vigilance and control tools at EU level, such as an EU-level personal database, and has been widely criticised for being disproportionate and for having a dubious legal basis, all the more so given that there is no legal framework for protecting the general public, nor is there any parliamentary scrutiny, particularly on the part of the national parliaments.
Furthermore, this measure slavishly seeks to satisfy US demands as regards the entry of EU citizens, although this does not apply reciprocally.
On the initiative of the ‘G5’ countries (United Kingdom, Germany, France, Italy and Spain), the Council intends to go even further than the ‘demands’ on the use of biometric data – the effectiveness of which is certainly open to question, given the arguments put forward for its introduction, the so-called ‘war on terror’ – by introducing two (photograph and fingerprints) rather than one.
Hence our vote against.
Biometric data can help make our identity documents safer by making it more difficult to forge passports. Even though there is no human right not to be identified, people’s rights must nonetheless be protected through clear lines of demarcation regarding how information is used, for what purposes and by whom. The setting up of a central database at EU level would conflict with the principles both of proportionality and of purpose and would increase the risk of data’s being misused, as well as of its being linked and combined in contexts other than those for which it was collected.
It is the Council that is, and must be, the sole decision-making body in issues concerning standards and procedures to be followed by the Member States when they carry out checks on people at the EU’s external borders. Through this procedure, the Council is, however, obliged to hear the European Parliament’s points of view, which is why we have chosen to express our support for the view that aspects of legal certainty and the protection of private life are better dealt with in terms of the committee’s report than in terms of the Commission’s original proposal.
.– Keep everyone on file. We are all potentially dangerous to the established order and potential terrorists.That is the essence of the Council decision, the application of which is the subject of today's debate.
The planned mandatory collection, storage and transmission of biometric identifiers (digital photograph, fingerprint and 'voluntary' use of the iris) are a significant step in the creation of central personal identification databases, with uncontrolled access, which will form the basis for prosecuting and repressing the grass-roots movement.
The manner in which the specific measures are being promoted, in violation of the supposed powers of consultation of the European Parliament, demonstrates the hurry the EU is in to come into line with the US internal security doctrine and the theory of zero tolerance. The decision by the European Councils to introduce two mandatory and one voluntary biometric identifier, while the European Parliament was still debating the proposal making provision for one mandatory and one voluntary identifier, illustrates the respect which the EU has for the so-called rule of law, which it now wants to export to Ukraine.
These measures, together with the reactionary Hague programme package, are being used to speed up the application of a global network to put on file and terrorise anyone who opposes the terrorism of European and global monopoly capital. However, they will not be able to stop the fight of the workers, and attempts at scare mongering will boomerang back on to the people who thought them up.
. I voted in favour of the report by Mr Coelho (A6-0028/2004) on EU citizens’ passports. The present proposal aims to render passports more secure by introducing legally binding harmonised security features for EU citizens' passports and by introducing biometric identifiers into the passport. The introduction of biometric identifiers will make it substantially more difficult to forge passports, because they will ensure that a person presenting a passport is in fact the one to whom it was originally issued. The use of biometrics is a tricky question from the point of view of data protection. Necessary safeguards must be put in place, in order to ensure full compliance with the data protection directive. Personal data must, indeed, be appropriate, relevant and not excessive in relation to the aims for which it is gathered and for which it is subsequently to be used. Nevertheless, we feel that the report strikes the right balance between the security that must be guaranteed and the freedom that we must all enjoy.
In October, the Council decided to make the inclusion of fingerprints in European passports obligatory. This decision was not preceded by any public scrutiny, and there was no democratic control by Parliament.
I would remind the Council that fingerprint technology is unreliable and neither makes travel documents more secure nor makes it easier for Europeans to move about. This decision is therefore disproportionate to its objectives.
I today came out in favour of a document permitting the insertion of the photograph but leaving the insertion of fingerprints optional.
My vote sends a clear message to the Member States in anticipation of the next Council. I would warn the Council against in any way allowing these measures to drift in the direction of creating a centralised databank containing biometric data.
I would point out that, in an area as sensitive as this and with effects upon the everyday lives of Europeans, transparency and the democratic process must remain the rule. Only the participation of the European Parliament at all stages of decision-making enables citizens’ rights to be better protected. The Council must respect its commitments by moving as quickly as possible to codecision in this area.
- Situation in Ukraine
Mr President, there has been discussion, in connection with this resolution, of the term ‘Euro-Atlantic’. I am glad of the European and Atlantic solidarity with Ukraine, as we cannot resolve this crisis and give effective support to the democracy movement without partnership with the United States.
Let me nonetheless make it quite clear that Ukraine is not a European Atlantic country, but rather a European one, and a European country pure and simple too. It is for that reason that I want to make it clear that Ukraine – unlike Turkey, a non-European country that has been mistakenly accorded candidate status – should be given clear prospects of membership in the European Union, being a country that merits our complete solidarity. It is a European country, and one that must definitely have a firm prospect of EU membership as soon as it fulfils the criteria, as soon as the European Union is in a position to give closer attention to its Ukraine policy, and as soon as its structures are re-established.
Mr President, when democracy and freedom are at stake, you are either for or against. It is therefore extremely important at this time that we make our position in favour of democracy and freedom clear by calling for electoral freedom in Ukraine.
We are not motivated by the victory of one or other of the candidates; our imperative is the hopes of the Ukrainian people. Let us not forget that, quite apart from the fact that it is a neighbouring country to Europe, there are hundreds of thousands of Ukrainians spread across Europe. Indeed, there is a large Ukrainian community in Portugal. Those of us who have followed these elections closely cannot betray the trust that they have placed in a Union that is, above all, democratic and free.
It is also the appropriate time, however, to say that we welcome Parliament’s excellent contribution to the cause of democracy in Ukraine. The stakes clearly justify our commitment. The time has also come to acknowledge, as has already been stated in this House, that, broadly speaking, in terms of core values, our priorities are identical to those of our transatlantic allies.
I shall conclude by saying that the determination shown by the majority of Ukrainian people is an example to all of us, which commits us, more so with every day that passes, to promoting democracy, freedom and the rule of law.
. The alarming situation in Ukraine has been debated in Parliament, but in terms that have not always been the most appropriate. This is, to some extent, reflected in the joint resolution adopted, from which we distance ourselves.
As far as we are concerned, it is crucial that there is a commitment to stability in Ukraine. We have therefore stated that we are in favour of a peaceful solution to the conflict, without external interference, bearing in mind that there has already been too much interventionism throughout this process.
We know that the stand-off in Ukraine is the result of an internal conflict between those who fought for the collapse of the USSR, who pressed ahead with the process of restoring capitalism, and who now find themselves under new external pressures, particularly from the USA, to extend NATO’s influence.
We therefore feel that it is wrong to take sides in a conflict. The Ukrainian people must be in control of their own future.
. As the chief observer for the European Union Election Observation Mission to Indonesia this year I have great respect for the work of my colleagues in Ukraine. It is therefore clear to me that the integrity of the elections has been compromised and the result therefore cannot be accepted. The role of the Election Commission must also be called into question as they were either complicit in a fraud or were too poorly organised to detect one. In the circumstances we need new elections and an election that is neither corrupt nor incompetent. I will be voting accordingly.
We support a free and democratic Ukraine and, thus, the main arguments of the resolution. Ukraine is a potential member of the EU and must therefore be assured of democratic development. We are definitely opposed, however, to the EU’s being given an increasing role within foreign and security policy. As the only pan-European security organisation and as a monitor of the Ukrainian election, the OSCE should have the main responsibility for mediating in the conflict between the government and the opposition. The EU should therefore operate within the framework of the OSCE.
.– The hypocritical bombast about 'legitimacy', 'compromise' and 'democratic procedures' being bandied about in the European Parliament by the Members of the European Parliament, the Commission and the Council cannot hide the undisguised and despicable interference in the internal affairs of Ukraine and the suppression of any concept of national independence.
Following the pre-electoral abuse from banned advertising and mass marketing, we are now passing to the stage of blatant intervention by the ΕU, the USA and Russia, in a bid to serve the pursuits of their imperialist powers in the huge geopolitical chess game and secure control of the Caspian Sea, the Caucasus and the Black Sea.
The crisis which is raging does not seek to resolve the problems of the Ukrainian people and satisfy their demands for a socially orientated state and fair society. Neither of the presumptive contenders for power wishes to safeguard anything of the sort, given that both were collaborators with the Ukrainian oligarchy and protagonists of the anti-grass roots and anti-labour policy exercised over recent years.
The interests of the ruling orders of the ΕU and the USA have been set against those of the new Russian commanding order and are confronting each other with such violence that they may lead the country and the region into unforeseen developments. The Ukrainian people must confront these unfortunate prospects and must not allow themselves to be trapped between Scylla and Charybdis.
- Financial perspectives (B6-0189/2004)
. We regret that the four amendments tabled by our group to the Resolution on the Financial Perspectives were rejected.
Accordingly, the Resolution does not condemn the strategy of the signatory countries to what is referred to as the ‘Letter of the six’, a strategy that the Council appears to support. Their aim is to stifle debate on the Financial Perspectives by proposing that the EU budget be set at a maximum of 1% of the Community GNI, and, in so doing, to shift the focus away from funding social and economic cohesion in an enlarged EU and from other policies in this area. The question of the duration of the next Financial Perspectives is also left open, in view of the five-year objectives laid down by the so-called European Constitution; we feel that the seven-year period – 2007 to 2013 – is more appropriate from the point of view of programming the structural policy. Lastly, the Resolution makes an inappropriate connection between the debate on own resources, revenue, the Financial Perspectives and spending, which places the correction mechanisms of the main liquid contributors on the negotiating scales.
Hence our abstention.
The June List has chosen to vote against the resolution because we do not under any circumstances wish to work in the service of ‘Parliament’s priorities’. All the debates, especially the negotiations prior to the 2005 budget, have clearly shown that a prevailing parliamentary majority would like to see a considerable increase in EU expenditure and, thus, also considerably increased membership fees for Sweden. Instead, we support the Swedish Government and the other five countries that, in a joint statement, have made it clear that the EU budget, when it comes both to payments and commitments, should not exceed one per cent of the EU’s joint gross domestic income. Parliament should also be free to review all expenditure, including agricultural subsidies, so as to be able to prioritise support for the ten new Member States. The June List believes that a strict expenditure framework and a flexibility instrument within the framework of a one per cent budget would release a lot of creativity and provide a stimulus for new savings.
We are fixing the budgetary ceilings for 2007 to 2013 in accordance with the ‘Delors packages’ and the ‘Santer package’. There are two problems where expenditure and revenue are concerned. On the expenditure side, Parliament obviously wishes to increase this, while the Council wishes to place a ceiling on it of 1% to 1.2% of GDP for, after all, the budgetary austerity imposed upon the Member States should also be imposed in Brussels. The dispute between extravagant MEPs and the thrifty Council gives way, however, to complicit silence when it is a question of the annual expenditure of EUR 30 billion that will be entailed by the accession of Turkey, perhaps in 2011, that is to say during the financial planning. Nothing has been provided for in this area. In other words, budgetary estimates are undervalued by 30% from the very start.
On the revenue side, it is obviously the issue of own resources that is raised, given the British cheque and the injustices in the distribution of the ‘tax’ burden between those states which make payments, such as France and Germany, and those states which receive funds, such as Greece and Ireland and the ten Eastern countries that have their tax dumping – relocation to the East – paid for by the tax slaves of the West.
Here too, however, there is silence concerning the European tax that is inexorably on the way.
. As a Member of the European Parliament and especially given that I am from Portugal, I feel that the need to pursue policies promoting greater integration and cohesion in the EU – as called for in this report – must be a permanent element of the EU’s overall financial strategy.
Solidarity is one of the key principles on which our Community was founded. It is also a substantial principle that cannot be turned into an equation that varies according to the fluctuations of the European average, particularly so given the downturn in that average resulting from enlargement. Our objective should and must be to aim high and to create a Europe that is characterised by cohesion and solidarity as regards development and wealth.
. – The problem of the future financing of the Community cannot be confined to the interinstitutional problem of relations between the European Parliament and the Council, despite the fact that this too is indicative of the stand of the plutocracy, with the sidelining of any representative bodies.
The basic issue is the political orientation of the use of EU resources and the extent to which it does or does not serve the working classes.
It has now been proven that Community resources and funds result in the redistribution of wealth; they are being grabbed from the workers and from the poor and less developed regions and are being given to big business and to the plutocracy and more developed regions of the EU.
Inequalities are increasing constantly rather than decreasing, the insecurity and uncertainty of the workers about their future is growing and is becoming a means for even greater exploitation of them by the multinationals. The EU budgets express the economic policy and imperialist character of the ΕU and its reactionary and anti-grass roots orientations.
The package of funds proclaimed is proving to be ashes rather than gold for the workers and manna from heaven for big business.
The current conflict expresses internal oppositions by big business, not the interests of the workers, who are claiming satisfaction of their contemporary needs and fighting for the political orientations to change for the benefit of the majority of the people.
. – The European Union is the world’s largest donor. World aid to combat AIDS has tripled in the last three years. Even so, the figures contained in the latest WHO report are terrifying, and poverty is increasing.
A greater financial commitment is useful but not enough. What needs to be discussed is above all the quality and effectiveness of the aid given. The Commission should clearly set out its priorities for future action, so that the resources allocated to development are not diverted to other, different policies, such as security or conflict resolution.
What is needed is medicines, prevention and information; support for those groups closely affected by the disease: children with no parents to bring them up, and elderly people with no children to support them; research aimed at the public interest and not just for commercial ends; and action against all kinds of prejudice and against that kind of moralising that hinders prevention.
AIDS is not a distant reality. In 2004 there has been a terrible increase in the number of cases in Russia and Ukraine, our new neighbours. The social malaise caused by the reduction in the active population generates poverty, tension and conflict. Therefore, the war on AIDS must also be waged in our own interests and for the sake of the stability that our Union represents.
. We welcome the adoption of this resolution, particularly given that most of the proposals that we tabled to improve the joint resolution were adopted. They were as follows:
- Calls on the Commission and the Member States to contribute at least EUR 1 billion, on a sustained basis, to the Global Fund to fight HIV/AIDS, tuberculosis and malaria;
- Calls on the European pharmaceutical industry to set aside a significant proportion of its resources for anti-infective medicines and other essential medicines; calls on Sanofi-Aventis, for example, the largest European pharmaceutical group, to start researching this disease, instead of dispersing its team of expert researchers in this field;
- Calls on the Commission to draw up a proposal aimed at safeguarding the public interest more effectively when it comes to the orientation, research, development and production of medicines, at cutting prices and medical spending on public health services, and at guaranteeing the right of universal access to medical treatment and essential medicines;
- Calls on the Commission to oppose – both within the World Trade Organisation and in its bilateral relations – the insistence by the USA in its bilateral agreements with developing countries that those countries renounce the right to import the generics that they need to protect their citizens’ public health.
The global fight against HIV/AIDS is a very pressing issue that demands comprehensive international commitment. We are nonetheless of the view that the HIV/AIDS issue should not be handled within the framework of EU cooperation. We believe that the fight against HIV/AIDS should be conducted by individual EU Member States, as well as within the framework of the World Health Organisation (or WHO).
The June List aims at limited EU cooperation. We are opposed to the EU’s having influence and competences in connection with issues that are already being dealt with by other international organisations.
. The interminable spread of HIV/AIDS is a cause of major alarm to all of us. The efforts that have been made have, for a number of years, been hampered by a shifting situation, which has affected diverse, and constantly changing, sections of the population. This is true both of Europe and, more so, of the rest of the world, especially Africa, where it is a scourge of terrible proportions.
The situation requires constant efforts to combat any further spread and to invest in research and development in more effective therapeutic and preventative medicines. The burden of that effort must be shared by the wealthiest countries in the world – our countries.
. – By the time today's debate on AIDS closes, thousands of people will have died, many of whom might have lived if the huge pharmaceutical companies had not blocked the anti-virus drug production and importation process, so as to prevent the monopoly from being broken and its profits from falling. 'Copies' of drugs may offer relief, witness the example of Brazil which, by producing them and dropping prices by 79%, has reduced the aids mortality rate by 50%.
The statistics are disturbing: in Africa, only one in a hundred Africans can meet the cost of drug treatment. In Zambia, one in three pregnant women suffers from AIDS. Every day 8 200 people die.
That is capitalism: savage and barbaric. It kills not only with weapons, but also by depriving people of basic human rights, such as access to medical care and treatment. Rights which remain dead letters, while in practice health and medication have become commodities so that multinationals can make a profit.
This is the policy being promoted by the EU and the governments of the Member States who defend the interests of the monopolies.
The MEPs of the Communist Party of Greece are fighting solely for a free national health and welfare system and a nationalised pharmaceutical industry. Only thus will health become a real right for everyone.
Parliament has come to the end of its agenda.
I declare the session of the European Parliament adjourned.